Detailed Action
Summary
1. This office action is in response to the application filed on December 31, 2020. 
2. Claims 1-19 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
4. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
5. The drawings submitted on 12/31/2020 are acceptable. 
Claim Objection 
6. Claims 4,7,12 and 15-16 are objected to because of the following informalities: 
Claim 4 recites “detection module” in line 2 should be “the detection module”.
Claim 4 recites “the change” and “the current”  in line 3. There is insufficient antecedent basis for this limitation.
Claim 7 recites “the ac power” in line 3. There is insufficient antecedent basis for this limitation.
Claim 7 recites “ [claim 9 depends on claim 7, which includes a detection module recited by claim 3, so claim 7 should depend on claim 3]” in lines 4-5 should be removed .
Claim 12 recites “[detector module is recited in claim 11, so it must depend from claim 11, we have to remove this statement to make it dependent on claim 10]” in lines 4-6 should be removed.
In a combination of Claims 15-16 recite “the earth line” in line 3 . There is insufficient antecedent basis for this limitation.
Claim 15 recites “[dependence from claim 11 is correct, making the claim a combination claims 1, 10, 11, and 19]” lines 4-5 should be removed.
Claim 16 recites “a battery and a second impedance connected in series between the earth line and the second circuit forming a fourth circuit as a second bridge circuit”. However, Figs. 5  shows that a battery and a first impedance (Z1) are couplet to nodes Pl and Pl'  and electrically attached to the wire connecting to the protective earth (PE) wire of mains electricity. Perhaps applicant meant to say “first impedance (Z1)”. Appropriate action is required.
Claim 17 recites  “a battery and a second impedance connected in series between the first circuit and the second circuit forming a fourth circuit as a second bridge circuit in parallel with the third circuit”.
However, Figs. 3  shows that a battery and a first impedance (Z1) are couplet to impedance connected in series between the first circuit and the second circuit. Appropriate action is required.
In re to claim 5, claim 5 are depends claim 4, thus object the same reason.
In re to claim 9, claim 9 are depends claim 7, thus object the same reason.
In re to claim 18, claim 18 are depends claim 12, thus object the same reason.
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,6 and 16-17 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Wang “110311364”. 
In re to claim 1, Wang discloses a power conversion system (Fig. 4  shows a power distribution circuit comprises power conversion unit 3 and 8. Examiner noted that all figs. 2-4 are considered as same embodiment) comprising: a first circuit (transformer 2 and  rectification side inverter 3) having a primary winding (Fig. 2 shows first magnetic ring core 102); a second circuit  (converter 8 and transformer 9) having a secondary winding (Fig. 2 shows second magnetic ring core 202); a core (first and second magnetic ring core 202) , wherein the primary winding and the secondary winding are coiled around the core (first and second magnetic ring core 202); and a first impedance (a first current limiter cable 5,  see page 6, lines 27-34. Examiner noted that current limiter  preventing current flow by resisting or impedance across the system, therefore equivalent to impedance) connected between the first circuit (transformer 2 and  rectification side inverter 3) and the second circuit (converter 8 and transformer 9) forming a third circuit ( first current limiter 5 and second cable current limiter 7)  as a first bridge circuit ( first current limiter 5 and second cable current limiter 7 are coupled between first and second magnetic ring core 202).  
In re to claim 2, Wang discloses (Figs. 2-4) wherein the first impedance (the first cable current limiter 5) depresses a fault current flowing from the first circuit (the first and second cable current limiters 5 &70  to the second circuit via the third circuit to an insignificant value (DC fault current limiter, comprising: a first current limiter cable 5 and the second cable current limiter 7, see page 6, lines 16-21).
In re to claim 16, Wang discloses, wherein the power conversion system (Fig. 2-4) further comprises a battery (Figs 1and 4 shows power supply 201 ) and a second impedance (second cable current limiter 7) connected in series between the earth line and the second circuit (converter 8 and transformer 9)  forming a fourth circuit  (a combination of first and second transmission line 6 and second cable current limiter 7 )  as a second bridge circuit (a combination of second transmission line 6  and second cable current limiter 7 forms bridge).  
In re to claim 17, Wang discloses (Figs. 2-4), wherein the power conversion 14system (Figs.2-5)  further comprises a battery (Fig. 1 and 4 shows power supply 201)  and a second impedance  (second cable current limiter 7 ) connected in series between the first circuit  (transformer 2 and inverter 3) and the second circuit (converter 8 and transformer) forming a fourth circuit  (a combination of first and second transmission line 6 and second cable current limiter 7 ) as a second bridge circuit (a combination of second transmission line 6  and second cable current limiter 7 forms bridge)  in parallel with the third circuit ( first current limiter 5 and second cable current limiter 7)   .  
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang “110311364” in view of Fan “CN2739858”.
In re to claim 17, Wang discloses (Figs. 2-4), wherein the first circuit (transformer 2 and  rectification side inverter 3)  further comprises an AC to DC converter module (inverter 3) configured to electrically connect with a main ac (power AC 1) power supply and a DC to AC converter module electrically connected to the primary winding first magnetic ring core 102) .  
Wang disclose first circuit but fails having  DC to AC converter module connected to the primary winding.
However, Fan discloses (an electric energy regulator Figs. 2-3) having DC to AC converter module connected to the primary winding (the DC/AC converter 5 as primary side voltage changer is connected primary winding of transformer 2).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention to modify power supply of Wang to include DC/AC converter coupled to primary winding as taught by Fan in order to obtain the utility model has small volume, light weight, wide application range and flexible application occasion. In addition, the utility model can be used in ordinary power transformer on-load smooth pressure regulation, in a power system with good application prospect., see abstract.
 
Allowable Subject Matter
9. Claims 3-5,7-15 and 18-19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the power conversion system further comprises a detection module electrically connect to the first impedance of the third circuit in series to detect a fault current flowing from the first circuit to the second circuit via the third circuit”.
In re to claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the power conversion system further comprises a tertiary winding and a second impedance connected in series between the earth line and the second circuit forming a fourth circuit as a second bridge circuit, the tertiary winding is coiled around the core ”.

In re to claims 4-5 and 7-9, claims 4-5 and 7-9 depend from claim 3, thus are also objected for the same reasons provided above. 
In re to claims 11-14 and 18-19, claims 11-14 and 18-19 depend from claim 10, thus are also objected for the same reasons provided above. 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839